                      1   BAKER BOTTS L.L.P.                             KEKER, VAN NEST & PETERS LLP
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice) ROBERT A. VAN NEST - # 84065
                      2   kurt.pankratz@bakerbotts.com                   rvannest@keker.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice) LEO L. LAM - # 181861
                      3   chad.walters@bakerbotts.com                    llam@keker.com
                          James C. Williams (SBN 24075284) (Pro Hac Vice)MATTHEW M. WERDEGAR - # 200470
                      4   james.williams@bakerbotts.com                  mwerdegar@keker.com
                          Harrison G. Rich (SBN 24083730) (Pro Hac Vice) MICHELLE YBARRA - # 260697
                      5   harrison.rich@bakerbotts.com                   mybarra@keker.com
                          Clarke Stavinoha (SBN 24093198) (Pro Hac Vice) JAY RAPAPORT - # 281964
                      6   clarke.stavinoha@bakerbotts.com                jrapaport@keker.com
                          Morgan Grissum (SBN 24084387) (Pro Hac Vice) BAILEY W. HEAPS - # 295870
                      7   morgan.grissum@bakerbotts.com                  bheaps@keker.com
                          Bryan D. Parrish (SBN 24089039) (Pro Hac Vice) DAVID J. ROSEN - # 296139
                      8   bryan.parrish@bakerbotts.com                   drosen@keker.com
                          2001 Ross Avenue, Suite 700                    KATIE LYNN JOYCE - # 308263
                      9   Dallas, TX 75201                               kjoyce@keker.com
                          Tel: (214) 953-6500/Fax: (214) 953-6503        ANNA A. PORTO - # 319903
                     10                                                  aporto@keker.com
                          Wayne O. Stacy (SBN 341579)                    633 Battery Street
                     11   wayne.stacy@bakerbotts.com                     San Francisco, CA 94111-1809
BAKER BOTTS L.L.P.




                          101 California Street, Suite 3600              Telephone:     415 391 5400
                     12   San Francisco, CA 94111                        Facsimile:     415 397 7188
                          Tel: (415) 291-6206/Fax: (415) 291-6306
                     13                                                  Attorneys for Defendant
                          Jennifer C. Tempesta (SBN 4397089) (Pro Hac     ZSCALER, INC.
                     14   Vice)
                          jennifer.tempesta@bakerbotts.com
                     15   30 Rockefeller Plaza
                          New York, NY 10112
                     16   Tel: (212) 408-2500/Fax: (212) 408-2501

                     17   Attorneys for Plaintiff
                          SYMANTEC CORPORATION and
                     18   SYMANTEC LIMITED

                     19                            UNITED STATES DISTRICT COURT

                     20               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
                     21
                          SYMANTEC CORPORATION and               Case No. 3:17-CV-04414-JST
                     22   SYMANTEC LIMITED,
                                                                 STIPULATED REQUEST AND
                     23                   Plaintiffs,            [PROPOSED] ORDER EXTENDING
                                                                 DEADLINES FOR ASSIGNOR ESTOPPEL
                                vs.
                     24                                          DISCOVERY
                          ZSCALER, INC,
                     25
                                                                 Date Filed: June 22, 2017
                                          Defendant.
                     26                                          Trial Date: Not set

                     27

                     28
                            STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING DEADLINES FOR
                                    ASSIGNOR ESTOPPEL DISCOVERY - Case: 3:17-cv-04414-JST
                      1
                                  Plaintiffs Symantec Corporation and Symantec Limited (“Symantec”) and Defendant
                      2
                          Zscaler, Inc. (“Zscaler”), by and through their respective counsel, hereby stipulate and agree as
                      3
                          follows:
                      4
                                  WHEREAS, the Court issued an Amended Scheduling Order (ECF 108) setting
                      5
                          additional and amended case deadlines for assignor estoppel discovery;
                      6
                                  WHEREAS, Zscaler has encountered technical difficulties hindering production of email
                      7
                          discovery by the deadlines set in the Amended Scheduling Order;
                      8
                                  WHEREAS, Symantec’s counsel contacted Zscaler about extending the assignor
                      9
                          estoppel related deadlines to accommodate the production delay;
                     10
                                  WHEREAS, Symantec and Zscaler have agreed to a proposal for extending the deadlines
                     11
BAKER BOTTS L.L.P.




                          for assignor estoppel discovery set forth in the Amended Scheduling Order;
                     12
                                  NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO
                     13
                          request an order from the Court extending the deadlines for completing assignor estoppel
                     14
                          discovery as set forth below:
                     15

                     16                               Event                                     Deadline      Proposed
                                                                                                              Deadline
                     17
                          Completion of production responsive to assignor estoppel         October 26,      November 16,
                     18   related discovery requests and service of privilege logs related 2018             2018
                          to assignor estoppel discovery
                     19
                          Service of limited follow-on assignor estoppel related             November 9,    November 30,
                     20
                          discovery requests, including the identification of no more        2018           2018
                     21   than one additional custodian and additional search terms,
                          subject to the custodian and search term limits set forth in ESI
                     22   order, ECF No. 74

                     23   Service of written objections and responses to follow-on           November 30,   December 21,
                          assignor estoppel related discovery                                2018           2018
                     24
                          Service of declarations, including those of any expert(s),         December 7,    Earlier of
                     25   related to assignor estoppel                                       2018           December 28,
                                                                                                            2018 or one
                     26                                                                                     week before
                                                                                                            scheduled
                     27                                                                                     deposition
                     28
                               STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING DEADLINES
                                                   Case: 3:17-cv-04414-JST 1
                      1    Completion of deposition discovery                          January 11,        January 30,
                                                                                       2019               2019
                      2
                           Zscaler’s motion for partial summary judgment on assignor   January 22,        February 8,
                      3    estoppel                                                    2019               2019
                      4    Symantec’s opposition                                       February 12,       March 1, 2019
                      5                                                                2019

                      6    Zscaler’s reply                                             February 22,       March 11, 2019
                                                                                       2019
                      7
                           Technology tutorial                                         March 19, 2019     No change.
                      8                                                                at 1:30 p.m.
                      9    Hearing on summary judgment regarding assignor estoppel     March 14, 2019     March 21, 2019
                                                                                       at 2:00 p.m.       (or at the
                     10                                                                                   Court’s
                                                                                                          convenience)
                     11
BAKER BOTTS L.L.P.




                           Claim construction hearing                                  April 9, 2019 at   No change.
                     12                                                                1:30 p.m.
                     13
                                  DATED: October 26, 2018.
                     14
                                  Respectfully submitted,
                     15

                     16   BAKER BOTTS L.L.P.                               KEKER, VAN NEST & PETERS LLP
                     17
                           /s/ Clarke Stavinoha                             /s/ Bailey Heaps
                     18   Kurt M. Pankratz (SBN 24013291) (Pro Hac           Robert A. Van Nest - # 84065
                           Vice)                                             rvannest@keker.com
                     19   kurt.pankratz@bakerbotts.com                       Leo L. Lam - # 181861
                          Chad C. Walters (SBN 24034730) (Pro Hac            llam@keker.com
                     20    Vice)                                             Matthew M. Werdegar - # 200470
                     21   chad.walters@bakerbotts.com                        mwerdegar@keker.com
                          James Williams (SBN 24075284) (Pro Hac             Michelle Ybarra - # 260697
                     22    Vice)                                             mybarra@keker.com
                          james.williams@bakerbotts.com                      Jay Rapaport - #281964
                     23   Harrison Rich (SBN 24083730) (Pro Hac Vice)        jrapaport@keker.com
                          harrison.rich@bakerbotts.com                       Bailey Heaps - # 295870
                     24
                          Clarke Stavinoha (SBN 24093198) (Pro Hac           bheaps@keker.com
                     25    Vice)                                             David J. Rosen - # 296139
                          clarke.stavinoha@bakerbotts.com                    drosen@keker.com
                     26   Morgan Grissum (SBN 24084387) (Pro Hac             Anna Porto - # 319903
                           Vice)                                             aporto@keker.com
                     27   morgan.grissum@bakerbotts.com                      633 Battery Street
                          Bryan D. Parrish (SBN 24089039) (Pro Hac
                                                                             San Francisco, CA 94111-1809
                     28    Vice)
                                STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING DEADLINES
                                                    Case: 3:17-cv-04414-JST 2
                          bryan.parrish@bakerbotts.com                         Telephone: 415 391 5400
                      1   2001 Ross Avenue, Suite 700                          Facsimile: 415 397 7188
                      2   Dallas, TX 75201
                          Tel: (214) 953-6500/Fax: (214) 953-6503              Attorneys for Defendant
                      3                                                        ZSCALER, INC.
                          Wayne O. Stacy (SBN 341579)
                      4   wayne.stacy@bakerbotts.com
                          101 California Street, Suite 3600
                      5
                          San Francisco, CA 94111
                      6   Tel: (415) 291-6206/Fax: (415) 291-6306

                      7   Jennifer C. Tempesta (SBN 4397089) (Pro Hac
                           Vice)
                      8   jennifer.tempesta@bakerbotts.com
                          30 Rockefeller Plaza
                      9
                          New York, NY 10112
                     10   Tel: (212) 408-2500/Fax: (212) 408-2501

                     11   Attorneys for Plaintiffs
BAKER BOTTS L.L.P.




                          SYMANTEC CORPORATION AND
                     12   SYMANTEC LIMITED
                     13

                     14                                         [PROPOSED] ORDER
                     15    PURSUANT TO STIPULATION, IT IS SO ORDERED.
                     16
                                   October 30
                           Dated: _________________, 2018 _______________________________________________
                     17
                                                          HONORABLE JON S. TIGAR
                     18                                   JUDGE OF THE UNITED STATES DISTRICT COURT

                     19

                     20                                   Attestation Regarding Signatures

                     21           I, Clarke Stavinoha, attest that all signatories listed, and on whose behalf the filing is

                     22    submitted, concur in the filing’s content and have authorized the filing.

                     23
                           Dated: October 26, 2018                           By:     /s/Clarke Stavinoha
                     24                                                                 Clarke Stavinoha

                     25

                     26

                     27

                     28
                                STIPULATED REQUEST AND [PROPOSED] ORDER EXTENDING DEADLINES
                                                    Case: 3:17-cv-04414-JST 3
